Citation Nr: 1231094	
Decision Date: 09/11/12    Archive Date: 09/19/12

DOCKET NO.  12-03 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a heart murmur.



REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1945 to May 1947.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma which, in pertinent part, denied service connection for a heart murmur.

The Veteran testified at a July 2012 Board hearing before the undersigned.  A transcript of the hearing has been associated with the claims file. 

The Board notes that the January 2012 statement of the case (SOC) correctly stated on the first page that the issue was service connection for a heart murmur, but then in its discussion on page 15 erroneously stated under the "Decision" heading that service connection for tinnitus had been granted.  While service connection for tinnitus was in fact granted in the January 2011 rating decision, the issue addressed in the SOC was the Veteran's heart murmur.  A corrective letter was sent to the Veteran in May 2012 explaining the error.  The Veteran has not alleged, and there is no indication that his claim has been prejudiced in any way by this error, which was quickly addressed through corrective action.  Accordingly, the Board will proceed with appellate review. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's heart murmur did not manifest during active military service or for several decades after discharge, and is a complication of a nonservice-connected condition. 


CONCLUSION OF LAW

A heart murmur was not incurred in or aggravated by active service, nor may it be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  See id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The claimant should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.



I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002), sets forth VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  However, the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006), the Court held that a claim of entitlement to service connection consists of five elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  Notifying the claimant of what evidence is necessary to substantiate the claim under U.S.C.A. § 5103(a), the first notice element in Quartuccio, requires notice of these five elements.  See id. at 486; Quartuccio, 16 Vet. App. at 187. 

Here, prior to the initial rating decision in this matter, a December 2010 letter informed the Veteran of all five elements of service connection, gave examples of the types of evidence the Veteran could submit in support of his claim, and provided notice of the Veteran's and VA's respective responsibilities for obtaining such evidence.  Therefore, the Board concludes that the duty to notify has been satisfied.  See id.

The VCAA further provides that VA has a duty to assist the veteran in the development of the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes assisting him in obtaining service treatment records and other pertinent treatment records, as well as providing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See id.

The Board concludes that the duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the claims file.  Private treatment records identified by the Veteran have also been associated with the file, to the extent possible.  The Veteran has not identified any other outstanding records that he wanted VA to obtain or that he felt were relevant to the present claim.  Therefore, the Board concludes that the duty to assist has been satisfied with respect to obtaining relevant records on the Veteran's behalf.  See 38 C.F.R. § 3.159(c).  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a).  In McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006), the Court held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  

In this case, a VA examination has not been provided, and the Board finds that one is not warranted.  While a current heart murmur has been established, the service treatment records are negative for any cardiovascular problems and there is no competent or credible evidence of a heart murmur for over fifty years after the Veteran's separation from service.  As will be explained below, the Board does not find it credible that the Veteran was diagnosed with a heart murmur in the year following separation from service, as the Veteran has argued.  Therefore, because the Board has found that the Veteran's heart murmur did not manifest during service (and that there is otherwise no evidence establishing a relevant event or injury in service) or until several decades thereafter, with no competent evidence otherwise suggesting a possible relationship to service, the second and third McLendon elements are not met.  As such, a VA examination is not warranted.  See id; see also 38 U.S.C.A. § 5103A(a)(2) (West 2002) (the Secretary is not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).   

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Analysis

The Veteran contends that he is entitled to service connection for a heart murmur.  For the reasons that follow, the Board concludes that service connection is not warranted.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, service connection for cardiovascular-renal disease may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307; 3.309(a).  This presumption is rebuttable by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d). 

In order to establish service connection on a direct basis there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Here, the Board finds that the first Shedden element has been met, as an August 2007 private treatment record reflects a diagnosis of a "prominent murmur."  See id.

Unfortunately, the Board finds that the second and third Shedden elements have not been satisfied as the probative evidence shows that the Veteran's murmur did not manifest during active service or until several decades later.  Specifically, with regard to the second Shedden element, the service treatment records do not reflect diagnoses, complaints, or treatment of a murmur or any heart or cardiovascular disorder.  The April 1947 separation examination shows that the Veteran's cardiovascular system was found to be normal on clinical evaluation.  The Veteran himself has not claimed that his murmur manifested during service.  Rather, he has argued that it was first diagnosed shortly after service, as discussed in the next paragraph.  Accordingly, the Board finds that the second Shedden element, namely evidence of an in-service disease, injury, or event, has not been met.  See id.

With regard to the third Shedden element, namely a relationship between the current disability and the Veteran's service, the Board looks to "all of the evidence" of record, including evidence of a continuity of symptomatology, to determine whether a disability was incurred in or aggravated by active service.  See 38 C.F.R. § 3.303(b)(d).  In this case, the earliest medical evidence of a heart murmur is the August 2007 private treatment record, which is dated about sixty years after the Veteran's separation from service in May 1947.  In written statements and in his testimony at the July 2012 Board hearing, the Veteran has asserted that he was diagnosed with a heart murmur in September 1947 when he enrolled in college shortly after his discharge.  He also stated at the Board hearing that after he was diagnosed with a heart murmur, this condition was not examined again until he suffered a stroke in 2003.  He further testified that a physician had never told him that his heart murmur was related to service.  The Veteran's spouse, whom he married in 1953 according to her testimony, stated that the Veteran was diagnosed with a heart murmur in the 1960's.  

While the Board does not doubt the sincerity of the Veteran's statements and testimony, the Board finds that they do not constitute credible evidence that a murmur was diagnosed in September 1947 or around the time he enrolled in college.  In this regard, the Veteran is competent to provide a history of his symptoms, as well as to state that a physician had diagnosed him with a heart murmur.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).  The competency of evidence differs, however, from the weight and credibility assigned to the evidence.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination that addresses the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (stating that "although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

In this case, the Veteran's statements are inconsistent with the private treatment records he submitted.  Specifically, the August 2007 private treatment record, which contains the earliest diagnosis of a murmur, reflects a summary of his medical history, including a history of past cardiovascular illnesses, and makes no mention of an earlier history of murmurs.  A December 2008 private treatment record addressing the Veteran's cardiovascular problems, including his heart murmur, also contains a history of past cardiovascular illnesses which makes no mention of heart murmurs.  The Board finds it implausible that the medical histories reflected in these records would fail to include past heart murmurs had such been the case.  

Most significantly, the August 2007 private treatment record states that the Veteran's "[p]rominent systolic ejection murmur [was] related to mild hypertrophic physiology, [which was] probably a manifestation of hypertensive disease."  In other words, this record shows that the Veteran's murmur was attributed to pathology associated with hypertension.  According to this record, the Veteran had first been diagnosed with hypertension in 2003.  Similarly, a December 2008 private treatment record states that the Veteran had hypertensive heart disease with a concentric left ventricular hypertrophy, and that his prominent systolic ejection murmur was related to his "hypertrophic physiology, which was "probably a manifestation of hypertensive disease."  Thus, the private treatment records show that the Veteran's murmur has been found by his treating physicians to be a complication of hypertension, which was diagnosed in 2003.  Such an etiology rules out the possibility that his heart murmur manifested in 1947, as his hypertension did not manifest until many decades later.  The Board gives more weight to these contemporaneous findings made by medical professionals than to the Veteran's lay statements made in support of this claim.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant).  

Finally, the Board finds it unlikely that the Veteran could be diagnosed with a murmur in 1947 and yet not have it examined, treated, or noted until well over fifty years later when he suffered a stroke in 2003, according to his hearing testimony (the private treatment records confirm that he suffered a stroke in 2003).  Underscoring this finding is the fact that, according to the Veteran, his murmur had been detected in 1947 during a routine physical examination as part of his enrollment in college.  In other words, no special studies or examinations were performed as the Veteran reportedly did not have any symptoms which might call for a more specialized examination at the time.  The Veteran had presumably undergone physical examinations during the interval of over fifty years that elapsed between the alleged diagnosis in 1947 and his stroke in 2003, and yet he has stated that his heart murmur was not detected again until that time.  Whether or not such a history is in the realm of possibility-the Board of course is not able to make this determination from a medical standpoint-its apparent improbability weighs against the Veteran's claim.  However, even if it could shown that a heart murmur once detected would not necessarily be detected again for decades later, this fact would still not overcome the inconsistencies between the Veteran's statements and the private treatment records discussed in the preceding paragraphs.

Accordingly, because the Veteran's contention that he was diagnosed with a heart murmur in 1947 is inconsistent with more probative evidence of record, namely his private treatment records, the Board finds that it is not credible and therefore cannot accord it any weight.  See Caluza, 7 Vet. App. at 511.

For the same reasons, the Board finds that the testimony of the Veteran's spouse does not provide credible evidence of an earlier history of heart murmurs, as it is inconsistent with the contemporaneous treatment records discussed above.  However, even if the Veteran had been diagnosed with a murmur in the 1960's, such a history would not support a relationship to service which occurred over a decade earlier, given the amount of time that elapsed since discharge. 

As such, the Board finds that the competent and probative evidence of record shows that the Veteran's heart murmur did not manifest during active service or until around 2007, which is about sixty years after the Veteran's discharge.  This very long period of time between separation from service and the onset of a heart murmur, without credible evidence of a continuity of symptoms in the interim, weighs against a relationship to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a proper consideration for the trier of fact is the amount of time that has elapsed since military service, and that evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the Veteran's health and medical treatment during and after military service, as evidence of whether a condition was incurred in service).  Further weighing against a relationship to service are the findings in the private treatment records that the Veteran's heart murmur is a complication of hypertension, a disorder which was not diagnosed until 2003 and for which service connection has not been established.  Such etiology essentially precludes a relationship to service.  There is no evidence otherwise supporting a relationship to service, and the Veteran has not offered any evidence, or advanced any arguments, in this regard. 

Accordingly, the Board finds that the third Shedden element, evidence of a relationship to service, has not been met.  See Shedden, 381 F.3d at 1166-67.  Therefore, service connection must be denied on a direct basis.  See id.

Because the competent and credible evidence does not show that the Veteran's heart murmur manifested within one year of service separation, as discussed above, service connection must also be denied on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309. 

In conclusion, the Board finds that the preponderance of the evidence weighs against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for a heart murmur must be denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 


ORDER

Entitlement to service connection for a heart murmur is denied.




____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


